This case is here by bill of exceptions assigning error on a judgment sustaining a demurrer to the petition. Morgan v.  Limbaugh, 75 Ga. App. 663 (44 S.E.2d 394), is identical with the instant case, and reference is here made to it for a statement of this case and decision. In that case the court held that it was error to sustain the general demurrer and dismiss the petition. That decision is binding upon the court in this case.
Judgment reversed. MacIntyre, P. J., and Gardner, J.,concur.
      DECIDED OCTOBER 29, 1947. REHEARING DENIED DECEMBER 18, 1947.